     CASE 0:15-cv-03740-PJS-LIB Document 710 Filed 10/07/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA

Shannon Miller, Jen Banford,                   Case No.   ‐cv‐       (PJS/LIB)
and Annette Wiles,

                               Plaintiffs,                ORDER

v.

The Board of Regents of the
University of Minnesota,

                              Defendant.



      The above matter came before the undersigned on Defendant’s Motion for

Extension of Time to File Notice of Appeal. For the reasons set forth in Defendant’s

memorandum of law and based upon the arguments of counsel and all of the files,

records, and proceedings herein,

      IT IS HEREBY ORDERED:

       .    The motion [ECF No.        ] is GRANTED.

       .    Defendant shall have until October      ,     , to file an appeal to the

            Eighth Circuit.

Dated: October ,                       BY THE COURT:

                                       s/Patrick J. Schiltz
                                       Patrick J. Schiltz
                                       United States District Court Judge
